                      Case 2:20-cr-01286-AM Document 20 Filed 08/27/20 Page 1 of 3


AO 199A (Rev. 12/11) Order Setting Conditions of Release
                                                                  REDACTED COPY                           Page   1   of      3



                                        UNITED STATES DISTRICT COURT
                                                                    for the
                                                           Western District of Texas
                                                                                                     CL


                    United States of America
                                                                        )
                                   V.
                                                                        )
                                  /
                   DONALD RAY LOCKARD                                  )        Case No.   DR-20-CR-1 286(1)
                                                                       )


                              Defendant

                                        ORDER SETTDG CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(1)   The defendant must not violate federal, state, or local law while on release.

(2)   The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C.                §   1413 5a.

(3)   The defendant must advise the court or the pretrial services office or supervising officer in writing before making
      any change of residence or telephone number.

(4)   The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
      the court may impose.

      The defendant must appear at:
                                                                                       Place



      on
                                                                      Date and Time

      If blank, defendant will be notified of next appearance.
(5)   The defendant must sign an Appearance Bond, if ordered.
                        Case 2:20-cr-01286-AM Document 20 Filed 08/27/20 Page 2 of 3

A0199B (Rev.1211 F) Additional Conditions of Release                                                             Pa2e 2 of 3 Pates


                                                       Additional Conditions of Release


       Upon fmding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant
and the safety of other persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the
conditions marked below:
Renea
(X)    (6) The defendant is placed in the custody of: Renea Ruth Lockard, wife




who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the
appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant
violates any conditions of release or disappears.


                                                           Signed:                  Ok
                                                                     (Cu todian or Proxy)

                                                           Signed:
                                                                     (Custodian or Proxy)


(X) (7) The defendant shall:

      (X) (a) maintain or actively seek employment.
      ( ) (b) maintain or commence and educational program.
      (X) (c) abide by the following restrictions on his personal associations, place of adobe, or travel:
              Reside at                                                           and not move unless given permission by
              Pretrial Services. No travel to the Republic of Mexico or any other foreign country. No travel outside the
              Western District of Texas and the Northern District of Georgia without first obtaining permission from Pretrial
              Services.
      ( ) (d) avoid all contact with person(s), who are considered either alleged victims or potential witnesses/codefendants:
              to include: Material Witness
      (X) (e) report on a regular basis to the following agency: Report to U.S. Pretrial Services as directed.
      ( ) (f) Comply with the following curfew:
      (X) (g) refrain from possessing a firearm, destructive device, or other dangerous weapon.
      ( ) (h) refrain from the use of any unlawful possession of a narcotic drug and other controlled substances
              defined in 21 U.S.C. §802 unless prescribed by a licensed medical practitioner.
      ( ) (i) refrain from theuse of any alcohol or any use of unlawful possession of a narcotic drug and other controlled
              substances defined in 21 U.S.C. § 802 unless prescribed by a licensed medical practitioner.
      (X) ) Refrain from excessive use of alcohol.
      (X) (k) The defendant shall notify U.S. Pretrial Services of any contact with law enforcement officials.
      ( ) (I) Submit to substance abuse treatment as directed by U.S. Pretrial Services. Defendantto pay costs
              as directed by U.S. Pretrial Services.
      ( ) (m) The defendant shall submit to urinalysis testing or any other method of testing as directed by U.S. Pretrial Services
              for determining whether the defendant is using prohibitive substances and shall not tamper with any test.
      (X) (n) surrender passport to U.S. Pretrial Services; and/or obtain no new passport.
      ( ) (o) submit to any method of testing required by U.S. Pretrial Services for determining whether the defendant is using a
              prohibited substance and shall not tamper with any test.
      (   )(p) __________
      (   )(q)
                        Case 2:20-cr-01286-AM Document 20 Filed 08/27/20 Page 3 of 3




A0199C (Rev.09/08') Advice of Penalties                                                                                Pare 3 of 3 Paces
                                               Advice of Penalties and Sanctions

TO TEE DEFENDANT:

        YOU ARE ADVISED OF TILE FOLLOWI]G PENALT[ES AID SANCTIONS:

       A violation of any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of release, an order of detention, and a prosecution for contempt of court and could result in a term of imprisonment, a
fine, or both.
       The commission of any crime while on pre-trial release may result in an additional sentence to a term of imprisonment of not
more than ten years, if the offense is a felony; Or a term of imprisonment of not more than one year, if the offense is a
misdemeanor. This sentence shall be in addition to any other sentence.
       Federal law makes it a crime punishable by up to five years of imprisonment, and a $250,000 fine or both to intimidate or
attempt to intimidate a witness, victim, juror, informant or office of the court, or to obstruct a criminal investigation. It is also a
crime punishable by up to ten years of imprisonment, a $250,000 fine or both, to tamper with a witness, victim or informant, or to
retaliate against a witness, victim or informant, or to threaten or attempt to do so.
       If after release, you knowingly fall to appear as required by the conditions of release, or to surrender for the service of
sentence, you may be prosecuted for falling to appear or surrender and additional punishment may be imposed. If you are
convicted of:
       (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years, you shall be fined not
            more than $250,000 or imprisoned for not more than ten years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years, you shall be fined
            not more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony, you shall be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor, you shall be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender shall be in addition to the sentence for any other offense.
In addition, a failure to appear may result in the forfeiture of any bond posted.

                                                Acknowledgement of Defendant

      I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and to surrender for service of any sentence imposed. I am aware of the penalties and
sanctions set forth above.


                                                                       Defendant       (



                                                                       Address


                                                                       Telephone

                                            Directions to United States Marshal

(X) The defendant is ORDERED released after processing.
( ) The United States Marshal is ORDERED to keep the defendant in custody until notified by the clerk or judicial officer that
    the defendant has posted bond andlor complied with all other conditions for release. The defendant shall be produced before
    the appropriate judicial officer at the time and place specified, if still in custody.

Date:      08/27/2020



                                                          COL1WHITE
                                                          United States Magistrate Judge
